Case: 20-61196     Document: 00516359414         Page: 1     Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 16, 2022
                                  No. 20-61196
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Ana Verenise Alvarado De Alvarado,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A202 028 464


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Ana Verenise Alvarado De Alvarado petitions for review of a decision
   of the Board of Immigration Appeals (BIA) dismissing her appeal from a
   decision of the Immigration Judge (IJ) concluding that she was ineligible for
   asylum and withholding of removal. We review challenges to the BIA’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61196      Document: 00516359414          Page: 2   Date Filed: 06/16/2022




                                    No. 20-61196


   determination that Alvarado De Alvarado was ineligible for relief under the
   substantial evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). Additionally, we review the decision of the BIA and consider the
   IJ’s decision only insofar as it influenced the BIA. See Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018).
          Before this court, Alvarado De Alvarado contends that the IJ and BIA
   erred in concluding that her particular social group, defined as “unmarried
   Salvadoran women who live in rural areas controlled by organized criminal
   organizations,” was not cognizable. She has not shown that the evidence
   compels a conclusion contrary to that of the BIA and thus has not met the
   substantial evidence standard with respect to this issue. See Jaco v. Garland,
   24 F.4th 395, 407 (5th Cir. 2021); Orellana-Monson v. Holder, 685 F.3d 511,
   521-22 (5th Cir. 2012); see also Zhang, 432 F.3d at 344. As a result, Alvarado
   De Alvarado has shown no error in the BIA’s conclusion that she was
   ineligible for relief, and there is no need for us to consider her remaining
   arguments. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976); Orellana-
   Monson, 685 F.3d at 521-22; Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
   Accordingly, the petition for review is DENIED.




                                         2